Citation Nr: 0509335	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  00-09 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.	Entitlement to service connection for left ear hearing 
loss.

2.	Entitlement to a compensable rating for right ear hearing 
loss, for the period from November 19, 1999 to January 16, 
2003.

3.	Entitlement to a rating in excess of 10 percent for right 
ear hearing loss, from January 17, 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to 
January 1946.     

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision in which 
the RO denied service connection for left ear hearing loss, 
and a compensable rating for service-connected right ear 
hearing loss.  In May 2000, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
later that month, and the veteran filed a substantive appeal 
that same month.  

In April 2001, the veteran testified during a hearing before 
RO personnel; a transcript of that hearing is associated with 
the claims file.    

In May 2002, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge (VLJ); a 
transcript of this hearing is associated with the claims 
file.    

In October 2002, the Board undertook additional development 
of the claims under the provisions of 38 C.F.R. § 19.9 
(2002).  However, the provisions of 38 C.F.R. § 19.9 
essentially conferring upon the Board jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board, but not reviewed by the RO, were later held to be 
invalid.  See Disabled American Veterans (DAV) v. Secretary 
of Veterans Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 
2003).  Hence, after the completion of the previously 
requested actions, in November 2003, the Board remanded the 
matter to the RO for initial consideration of the claims in 
light of the recently developed evidence.  In March 2004, the 
RO granted a higher rating of 10 percent for service-
connected right ear hearing loss, effective January 17, 2003.  
That same month, the RO also continued its denial of service 
connection for left ear hearing loss (as reflected in a March 
2004 supplemental SOC (SSOC)). 

In March 2005, the undersigned VLJ granted the veteran's 
motion to advance his appeal on the docket, pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2004).

The Board notes that, when the RO increased the rating for 
right ear hearing loss from January 17, 2003; the RO then 
stated that the assigned 10 percent rating constituted a full 
allowance of the benefits sought on appeal, and that the 
veteran's claim for increase was therefore considered to have 
been resolved.  However, inasmuch as higher evaluations 
remain available for the veteran's hearing loss both before 
and after January 17, 2003, and the veteran is presumed to 
seek the maximum available benefit for a disability, the 
Board considers the appeal involving right ear hearing loss 
as encompassing the claims for increase listed on the title 
page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

For the reasons expressed below, the claims on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.

As a final preliminary matter, the Board points out that in 
his February 2005 Informal Hearing Presentation (IHP), the 
veteran's representative raised the issues of service 
connection for tinnitus, and entitlement to special monthly 
compensation (SMC) as a result of his service-connected right 
ear hearing loss disability.  As the RO has not yet 
adjudicated these matters, they are not properly before the 
Board; hence, they are referred to the RO for appropriate 
action.  






REMAND

Unfortunately, the Board finds that additional RO action on 
each of the claims on appeal is warranted, even though it 
will, regrettably, further delay a decision on these matters.

With respect to the claim for service connection for left ear 
hearing loss, the Board notes that at induction into service, 
the veteran had hearing in both ears of 20/20.  The veteran's 
service medical records (SMRs) also include the report of his 
separation examination, which reflects that the veteran's 
hearing acuity (on a whispered voice test) was 9/15 in the 
right ear and 15/15 in the left; a notation on the report 
states that the veteran had "impaired hearing," but that no 
abnormality of the ears was found.  In March 1946 (two-months 
after the veteran's discharge from service), the RO granted 
service connection and assigned an initial noncompensable 
rating for right ear hearing loss, effective January 6, 1946.  

During the May 2002 Board hearing, the veteran testified that 
in 1945, while aboard a Navy ship that was transporting him 
to Philippines, he underwent significant noise exposure when 
a large anti-aircraft gun discharged as he was standing on 
the top deck.  The veteran stated that following the 
incident, he was unable to hear in either ear for three days, 
and that his hearing in both ears gradually returned to some 
degree, though not to the level of hearing he had prior to 
the incident.  On VA examination in March 2004 by an 
otolaryngologist, this physician noted an impression of 
noise-induced hearing loss, and further stated that he did 
not have access to the veteran's service records at that 
time, but that the veteran's account of in-service noise 
exposure seemed authentic.     

Thus, while the March 2004 physician's opinion provides an 
impression of noise-related hearing loss, he did not 
specifically relate a current left ear hearing loss 
disability to specific noise exposure from during service (to 
include the alleged 1945 incident), or specifically consider 
of the veteran's SMRs (in addition to his assertions).  Under 
these circumstances, the Board finds that a more definitive 
opinion on the question of etiology of current left ear 
hearings loss, taking into account the findings expressed 
thus far by the March 2004 examiner as well as a review of 
the veteran's SMRs, would be helpful in resolving the claim 
for service connection for left ear hearing loss.  See 
38 U.S.C.A. § 5103A.

As regards the claims for higher ratings for service-
connected right ear hearing loss, the Board notes that the 
veteran underwent VA audiological evaluations in December 
1999 and August 2000.  More recently, the veteran underwent 
audiological evaluation again in January 2004, at which time 
pure tone thresholds, in decibels, were, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
95
100
110
110+
LEFT
70
85
110
110+
110+

Speech audiometry revealed speech recognition ability of 22 
percent in the right ear and of 36 percent in the left ear.  
The audiologist evaluating the veteran noted that acoustic 
reflex thresholds specifically could not be tested, as an 
adequate seal could not be maintained.  It was further noted 
that fair reliability was given, in that the veteran could 
communicate with the examiner face to face while the 
examiner's voice was at a volume of 65 decibels; however, due 
to the fair reliability of the audiometric testing conducted, 
it was recommended that the veteran undergo repeat testing by 
another audiologist.    

In light of these concerns expressed by the January 2004 
examiner regarding the accuracy of the audiometric test 
results obtained during that time period, the Board finds 
that further audiological evaluation is warranted.

Accordingly, the RO should arrange for the veteran to undergo 
examination by an otolaryngologist (ear, nose and throat 
physician) to obtain findings and opinions needed to resolve 
each of the claims for higher rating on appeal.  The veteran 
is hereby notified that failure to report to any such 
scheduled examination, without good cause, may well result in 
a denial of the claim for service connection, and shall 
result in the denial of the claims for increase.  See 38 
C.F.R. § 3.655 (2004).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of any notice(s) of the examination sent to him by 
the appropriate medical facility.  

Prior to arranging for the veteran to undergo VA examination, 
the RO must obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from the Louis A. 
Johnson VA Medical Center (VAMC) in Clarksburg, West Virginia 
(hereinafter Clarksburg VAMC), dated from April 1996 to 
December 1999.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must 
obtain all outstanding pertinent medical records from the 
Clarksburg VAMC since December 1999, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2004) as regards requesting 
records from Federal facilities.  

Further, to ensure that all due process requirements are met 
with respect to each of the claims on appeal, the RO should 
also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).  


The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  The SSOC that explains 
the bases for the RO's determinations must include citation 
and discussion, as appropriate, of the applicability of 
additional pertinent legal authority, not previously 
considered, that governs the evaluation of hearing loss 
disability when only one ear is service connected-i.e., the 
revised version of 38 U.S.C.A. § 1160(a)(3).  See Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, 116 Stat. 2820 
(Dec. 6, 2002) (enrolled copy), Section 103 of S. 2237, 107th 
Congress (2002).  

As regards the latter point, the Board notes that the 
applicable law now provides that "where a veteran has 
suffered deafness compensable to a degree of 10 percent or 
more in one ear as a result of service-connected disability, 
and deafness in the other ear as a result of nonservice- 
connected disability not the result of the veteran's own 
willful misconduct, the Secretary shall assign and pay to the 
veteran the applicable rate of compensation... as if the 
combination of disabilities were the result of service 
connected disability." 

As there is no indication that the revised criteria are 
intended to have retroactive effect, VA has the duty to 
adjudicate the veteran's claims for increase only under the 
former criteria for any time period prior to the effective 
date of the new diagnostic codes, and to consider the revised 
criteria for the time period commencing on the effective date 
of the new provision, as appropriate.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the Clarksburg 
VAMC all outstanding pertinent records of 
evaluation and/or treatment hearing loss 
of the right and/or left ears, from 
December 1999 to the present.  The RO must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claims within 
the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
an appropriate VA examination by an 
otolaryngologist (ear, nose, and throat 
physician).    The entire claims file must 
be made available to the physician 
designated to examine the veteran, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
audiometry, and speech discrimination 
testing, for each ear) should be 
accomplished and all clinical findings 
should be reported in detail. 

As regards the veteran's left ear, the 
examiner should specifically indicate 
whether the veteran currently has hearing 
loss to an extent recognized as a 
disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC Test of less than 94 
percent.)

With respect to any diagnosed left ear 
hearing loss disability, the examiner 
should render an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) that 
such disability is medically related to 
the veteran's active military service, to 
include the veteran's alleged in-service 
noise exposure in 1945.  In providing the 
requested opinion, the examiner should 
specifically consider and address the 
significance, if any, of the March 2004 
examiner's comments.  
 
The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claims for service 
connection for left ear hearing loss, for 
a compensable rating for right ear hearing 
loss for the period from November 19, 1999 
to January 16, 2003, and for a rating in 
excess of 10 percent for right ear hearing 
loss from January 17, 2003, in light of 
all pertinent evidence and legal 
authority.  If the veteran fails to report 
to the scheduled examination, the RO 
should consider the provisions of 
38 C.F.R. § 3.655(b) in connection with 
the claims for increase, as appropriate.  
Otherwise, if service connection for left 
ear hearing loss is not granted, the RO 
should consider, in connection with the 
claim for higher ratings for right ear 
hearing loss, the former and revised 
versions of 38 U.S.C.A. § 1160 (a)(3), 
during the appropriate time periods.  

7.	If any benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation to 
and discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).

